Park, C. J.
The process in this case was not void and therefore the court committed no error in refusing to erase the cause from the docket. The court had jurisdiction of the subject matter of the suit, of the parties, and of the process; and this is all that constitutes jurisdiction. But the plaintiffs say that it has been held by this court, in the recent case of Howard v. Crandall, 39 Conn., 213, that the action of replevin will not lie to recover property held on execution. But that is a question merely as to the action being sustained and has nothing to do with the question of jurisdiction. A declaration may show no cause of action, and may be demurrable, but that does not affect the jurisdiction of the court, and is no ground whatever for erasing the case from the docket.
There is no error in the judgment complained of.
In this opinion the other judges concurred.